KIRKLAND, RUSS, MURPHY & TAPP CERTIFIED PUBLIC ACCOUNTANTS A Professional Association December 8, 2010 EXHIBIT 16.1 Securities and Exchange Commission treet, N.E. Washington D.C. 20549-7561 Dear Sirs/Madams: We have read Teltronics, Inc’s statements included under Item 4.01 of its Form 8-K filed on December 8, 2010 and we agree with such statements concerning our firm. /s/Kirkland, Russ, Murphy & Tapp, P.A. 13577 Feather Sound Drive, Suite 400, Clearwater, FL 33762-5539 ▪ Tel – 727.572.1400 – 813.879.1400 ▪ Fax – 727-571-1933 ▪ www.KRMTCPA.com
